Casey, J. Appellant claims that he was, on the 16th day of March, 1882, elected an alderman from the third ward in the town of Flora, Clay county, Illinois. That the mayor and town council of the said town of Flora refused to recognize him as an alderman from the said ward because at the time of the election he was not a resident of said ward. Appellant filed a petition for a writ of certiorari, and by agreement the cause was heard in the Circuit Court of Richland county, when a judgment was rendered in favor of appellees. It is admitted that appellant received a majority of the votes cast by the legal voters residing in the third ward, and it is also admitted that appellant at the time of the election was a resident of the town of Flora, but not a resident of, or residing in the third ward. The only question for determination in this case is whether under this state of facts, appellant may be an alderman from said ward. This question is to be determined by an examination of the charter of said town. The charter of the town of Flora is a public law. The following sections of Article 2 and Article 3 are the provisions having reference to this question: Article 2, Section 1. There shall be a town council, to consist of a mayor and a .board of aldermen. Section 2. The board of aldermen shall consist of two members from each ward, to be chosen for two years, and until their successors are legally qualified. Section 3. Ho person shall be elected to the office of mayor or aider-man, unless he shall have previously resided within the town one year immediately preceding his election, be a freeholder in said town, and have the necessary qualifications to vote for State officers, and'whenever the mayor or any alderman shall remove from the town or cease to be a freeholder in said town his office shall be declared vacated. Section 5. The town council shall judge of the qualifications of its own members, and determine all contested elections under this act. The latter part of section 3, article 111, provides “ that each aider-man shall be elected by the voters of the ward which he is chosen to represent.” Under these provisions of the charter a majority of the court hold that a residence in the ward is not a necessary qualification of an alderman, and that appellant was duly elected and should have been allowed to take and hold the office. The judgment of the writer hereof is, that the evident intention of the legislature was, that the alderman should reside in the ward he was chosen to represent. The judgment of the circuit court is reversed and the cause remanded. > Keversed and remanded.